Exhibit 10.4

 

BLAST ENERGY SERVICES, INC.

$800,000 SECURED PROMISSORY NOTE

 

$800,000   Houston, Texas   July 15, 2005

 

BLAST ENERGY SERVICES, INC., a California corporation (hereinafter called the
“Company,” which term includes any successor entities), for value received,
hereby promises to pay to Berg McAfee Companies, LLC (hereinafter called
“Holder”), or his heirs, devisees, or assigns, up to the principal sum of Eight
Hundred Thousand and No/100 dollars ($800,000), together with interest on the
amount of such principal sum from time to time outstanding, payable in
accordance with the terms set forth below. It is the intention of the parties
that the principal sums of this Note shall be advanced as defined below. No
Advance shall be made under this Note if an Event of Default (as defined below)
exists or would exist but for the passage of time. Interest under this Note
shall accrue based upon amounts actually advanced.

 

The obligations of the Company contained in this Note are secured by a Security
Agreement between the Company and the Holder dated as of the date hereof, as may
be amended or modified (the “Security Agreement”).

 

ARTICLE I

 

DEFINITIONS

 

1.1 Definitions. For all purposes of this Note, except as otherwise expressly
provided or unless the context otherwise requires: (a) the terms defined in this
Article have the meanings assigned to them in this Article and include the
plural as well as the singular; (b) all accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with generally accepted
accounting principles as promulgated from time to time by the Association of
Independent Certified Public Accountants; and (c) the words “herein,” “hereof”
and “hereunder” and other words of similar import refer to this Note as a whole
and not to any particular Article, Section or other subdivision.

 

“Advance” means a disbursement of proceeds of this Note as made by the Holder
pursuant to Section 2.1 hereof.

 

“Base Amount” shall mean a principal amount outstanding under the Note of
$800,000.

 

“Board of Directors” means the board of directors of the Company as elected from
time to time or any duly authorized committee of the Board of Directors.



--------------------------------------------------------------------------------

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which U.S. banking institutions are authorized or obligated by
law or executive order to be closed.

 

“Default” means any event which is, or after notice or passage of time would be,
an Event of Default.

 

“Event of Default” has the meaning specified in Section 3.1.

 

“Maturity Date”, when used with respect to this Note, means September 15, 2006
(or such earlier date upon which this Note becomes due and payable under Section
3.2).

 

“Note” means this $800,000 Promissory Note, as hereafter amended, modified,
substituted or replaced.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, estate,
other entity, unincorporated organization or government or any agency or
political subdivision thereof.

 

ARTICLE II

 

ADVANCES AND PAYMENTS

 

2.1 Advances. The Advance of principal under this Note shall be made on the
basis of $150,000 already funded during May 2005; $150,000 funded on July 18,
2005; $100,000 by July 30, 2005, up to $300,000 during August 2005, and up to
$100,000 during September, 2005. The proceeds from the Advance made pursuant to
this Note shall be used for the construction of an abrasive fluid jet drilling
rig (the “Rig”) and for general corporate purposes. The aggregate principal
amount of the Note outstanding at any one time shall not exceed $800,000.

 

2.2 Interest. From the date of this Note through the Maturity Date, interest on
the principal amounts outstanding under the Note shall accrue at the rate equal
to eight percent (8%) per annum calculated on the basis of a 360-day year from
the date of this Note through the Maturity Date.

 

2.3 Payment of Principal and Interest; Extension. The principal and all accrued
interest under this Note shall be due and payable in full on the Maturity Date.

 

2.4 Prepayments. The Company may prepay this Note, in whole or in part, without
penalty or discount, upon five days’ prior written notice given to Holder
pursuant to Section 5.5. All payments made under this Note shall be applied
first to accrued interest, and the balance, if any, to principal.

 

2.5 Manner of Payment. Cash payments of principal and interest on this Note will
be made by delivery of checks to Holder or wire transfers pursuant to
instructions from Holder. If the



--------------------------------------------------------------------------------

date upon which the payment of principal and interest is required to be made
pursuant to this Note occurs other than on a Business Day, then such payment of
principal and interest shall be made on the next occurring Business Day
following said payment date and shall include interest through said next
occurring Business Day.

 

2.6 Security. This Note is secured by the collateral defined in the Security
Agreement.

 

ARTICLE III

 

REMEDIES

 

3.1 Events of Default. An “Event of Default” occurs if:

 

(a) the Company defaults in the payment or mandatory prepayment of the principal
or interest on this Note when such principal or interest becomes due and payable
and such default remains uncured for a period of ten (10) Business Days; or

 

(b) the Company defaults in the performance of any covenant made by the Company,
and such default remains uncured for a period of thirty (30) Business Days in
this Note (other than a default in the performance of a covenant specifically
addressed elsewhere in this Section 3.1) or the Security Agreement; or

 

(c) any representation or warranty made by the Company in the Security
Agreement, or this Note or in any certificate furnished by the Company in
connection with the consummation of the transaction contemplated thereby or
hereby, is untrue in any material respect as of the date of making thereof and
such default remains uncured for a period of ten (10) Business Days; or

 

(d) a court of competent jurisdiction enters (i) a decree or order for relief in
respect of the Company in an involuntary case or proceeding under any applicable
federal or state bankruptcy, insolvency, reorganization or other similar law or
(ii) a decree or order adjudging the Company a bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Company under any applicable
federal or state law, or appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Company or of any
substantial part of the property of the Company or ordering the winding up or
liquidation of the affairs of the Company and any such decree or order of relief
or any such other decree or order remains unstayed for a period of 30 days from
its date of entry; or

 

(e) the Company commences a voluntary case or proceeding under any applicable
federal or state bankruptcy, insolvency, reorganization or other similar law or
any other case or proceeding to be adjudicated a bankrupt or insolvent, or the
Company files a petition, answer or consent seeking reorganization or relief
under any applicable federal or state law, or the Company makes an assignment
for the benefit of creditors, or admits in writing its inability to pay its
debts generally as they become due; or



--------------------------------------------------------------------------------

(f) the Company (1) merges or consolidates with or into any other Person (unless
the Company is the surviving or acquiring party or if the merger or
consolidation is to effect a re-domicile of the Company); (2) dissolves or
liquidates; or (3) sells all or substantially all of its assets except where
such action by the Company would not have a material adverse effect on the
financial condition or business of the Company.

 

3.2 Acceleration of Maturity. This Note and all accrued interest shall
automatically become immediately due and payable if an Event of Default
described in Sections 3.1(d), 3.1(e) or 3.1(f) occurs and, this Note shall, at
the option of the Holder in its sole discretion, become immediately due and
payable if any other Event of Default occurs, and in every such case the Holder
of the Note may declare the principal and interest on the Note to be due and
payable immediately.

 

ARTICLE IV

 

COVENANTS

 

The Company covenants and agrees that, so long as this Note is outstanding:

 

4.1 Payment of Principal and Accrued Interest. The Company will duly and
punctually pay or cause to be paid the principal sum of this Note, together with
interest accrued thereon from the date hereof to the date of payment, in
accordance with the terms hereof.

 

4.2 Existence. The Company will do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate or Company existence,
rights (charter and statutory) and franchises.

 

4.3 Taxes; Claims; etc. The Company will promptly pay and discharge all lawful
taxes, assessments, and governmental charges or levies imposed upon it or upon
its income or profits, or upon any of its properties, real, personal, or mixed,
before the same shall become in default, as well as all lawful claims for labor,
materials, and supplies or otherwise which, if unpaid, might become a lien or
charge upon such properties or any part thereof, and which lien or charge will
have a material adverse effect on the business of the Company; provided,
however, that the Company shall not be required to pay or cause to be paid any
such tax, assessment, charge, levy, or claim prior to institution of foreclosure
proceedings if the validity thereof shall concurrently be contested in good
faith by appropriate proceedings and if the Company shall have established
reserves deemed by the Company adequate with respect to such tax, assessment,
charge, levy, or claim.

 

4.4 Maintenance of Existence and Properties. The Company will keep its material
properties in good repair, working order, and condition, ordinary wear and tear
excepted, so that the business carried on may be properly conducted at all times
in accordance with prudent business management.



--------------------------------------------------------------------------------

4.5 Information and Records. The Company shall maintain its books and records in
accordance with U.S. generally accepted accounting principles, applied on a
consistent basis.

 

4.6 Notice of Defaults. The Company will promptly notify the Holder in writing
of the occurrence of any Event of Default under this Note.

 

4.7 Compliance with Laws. The Company will promptly comply in all material
respects with all laws, ordinances and governmental rules and regulations to
which it is subject, the violation of which would materially and adversely
affect the Company.

 

  4.8 Parties Participation Agreement. Within ten (10) business days after the
date hereof, the parties shall enter into a participation agreement, the effect
of which will be to provide Holder five percent (5%) of the gross revenues
generated from the Rig commencing October 1, 2006 and continuing until September
30, 2016.

 

  4.9 Holders Funding Option. In the event that Maxim Energy TEP substantially
cures the default under its June 3rd payment of the Assignment of License
Agreement dated March 8, 2005, Holder shall have an option to reduce the
principal amount funded under this Note from $800,000 to $600,000 by notifying
the Company in writing on or before August 15, 2005. If Holder exercizes said
option, then the amount of the revenue participation as defined in 4.8 shall
decrease from five per cent (5%) to three and three fourths per cent (3.75%) and
the amount of Advances shall be reduced by $100,000 in August and $100,000 in
September, 2005 accordingly.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1 Consent to Amendments. This Note may be amended, and the Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, if and only if the Company shall obtain the written consent to
such amendment, action or omission to act from the holders of a majority of the
aggregate principal amount of this Note.

 

5.2 Benefits of Note; No Impairment of Rights of Holder of Senior Indebtedness.
Nothing in this Note, express or implied, shall give to any Person, other than
the Company, Holder, and their successors any benefit or any legal or equitable
right, remedy or claim under or in respect of this Note.

 

5.3 Successors and Assigns. All covenants and agreements in this Note contained
by or on behalf of the Company and the Holder shall bind and inure to the
benefit of the respective successors and assigns of the Company and the Holder.



--------------------------------------------------------------------------------

5.4 Restrictions on Transfer. Holder shall not transfer this Note except with
the prior written consent of the Company, such consent not to be unreasonably
withheld. Any lender to which Holder grants a security interest in this Note
shall be entitled to exercise all remedies to which it is entitled by contract
or by law, including (without limitation) transferring this Note into its own
name or into the name of any purchaser at any sale undertaken in connection with
enforcement by such lender of its remedies.

 

5.5 Notice; Address of Parties. Except as otherwise provided, all communications
to the Company or Holder provided for herein or with reference to this Note
shall be deemed to have been sufficiently given or served for all purposes (i)
upon receipt if sent by hand delivery or overnight courier, (ii) upon receipt if
sent by facsimile, or (iii) on the third business day after being sent as
certified or registered mail, postage and charges prepaid, to the following
addresses: if to the Company at 14550 Torrey Chase Boulevard, Suite 330,
Houston, Texas 77014-1022, Attn: John O’Keefe, or at any other address
designated by the Company in writing to Holder; if to Holder: Eric A. McAfee at
10600 N de Anza Blvd Suite 250, Cupertino, CA 95014, or at any other address
designated by Holder to the Company in writing.

 

5.6 Separability Clause. In case any provision in this Note shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions in such jurisdiction shall not in any
way be affected or impaired thereby; provided, however, such construction does
not destroy the essence of the bargain provided for hereunder.

 

5.7 Governing Law; Arbitration. This Note shall be governed by, and construed in
accordance with, the internal laws of the State of California (without regard to
principles of choice of law). All claims arising from or related in any way to
this Agreement shall be submitted to and resolved by binding arbitration with
the American Arbitration Association (“AAA”) through its office in Santa Clara
County, California. Except as to injunctions and other provisional relief, this
section on mandatory arbitration applies to any dispute, claim or controversy
arising out of or related in any way to this Agreement, including but not
limited to its enforceability, validity, or interpretation. The arbitration
shall be conducted under rules of the AAA which are incorporated herein unless
expressly contradicted by the language of this paragraph. One neutral arbitrator
shall be used. The arbitrator shall provide a written decision setting forth his
or her essential findings and conclusions on which the award is based and
judicial review of the arbitration award shall be allowed to the extent required
by any applicable federal, state or local law. Judgment upon the award rendered
by the arbitrator may be entered in any court having jurisdiction. This
paragraph shall be governed by the Federal Arbitration Act. Consistent with the
expedited nature of arbitration, each party to any arbitration filed under this
paragraph will, upon the written request of the other party, promptly provide
the other with copies of documents relevant to the issues raised by any claim or
counterclaim. Additionally, each party shall allow any other party to depose
witnesses under that party’s control and shall cooperate with the other party in
scheduling depositions. Any dispute regarding discovery, or the relevance or
scope thereof, shall be determined by the arbitrator. All discovery shall be
completed within 90 days following the appointment of the arbitrator, unless the
arbitrator finds that there is good cause for extending the discovery period.
Without waiving any



--------------------------------------------------------------------------------

remedy under this Agreement, either party may seek from any court having
jurisdiction injunctive relief or any interim or provisional relief that is
necessary to protect the rights or property of that party, pending the
arbitrator’s final determination on the merits. Any provision of this section on
mandatory arbitration that is found to be unconscionable shall be severed and
this section on mandatory arbitration shall be enforced without the severed
provision.

 

5.8 Usury. It is the intention of the parties hereto to conform strictly to the
applicable laws of the State of California and the United States of America, and
judicial or administrative interpretations or determinations thereof regarding
the contracting for, charging and receiving of interest for the use,
forbearance, and detention of money (hereinafter referred to in this Section 5.8
as “Applicable Law”). The Holder shall have no right to claim, to charge or to
receive any interest in excess of the maximum rate of interest, if any,
permitted to be charged on that portion of the amount representing principal
which is outstanding and unpaid from time to time by Applicable Law.
Determination of the rate of interest for the purpose of determining whether
this Note is usurious under Applicable Law shall be made by amortizing,
prorating, allocating and spreading in equal parts during the period of the
actual time of this Note, all interest or other sums deemed to be interest
(hereinafter referred to in this Section 5.8 as “Interest”) at any time
contracted for, charged or received from the Company in connection with this
Note. Any Interest contracted for, charged or received in excess of the maximum
rate allowed by Applicable Law shall be deemed a result of a mathematical error
and a mistake. If this Note is paid in part prior to the end of the full stated
term of this Note and the Interest received for the actual period of existence
of this Note exceeds the maximum rate allowed by Applicable Law, Holder shall
credit the amount of the excess against any amount owing under this Note or, if
this Note has been paid in full, or in the event that it has been accelerated
prior to maturity, Holder shall refund to the Company the amount of such excess,
and shall not be subject to any of the penalties provided by Applicable Law for
contracting for, charging or receiving Interest in excess of the maximum rate
allowed by Applicable Law. Any such excess which is unpaid shall be canceled.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
on the date first above written.

 

BLAST ENERGY SERVICES, INC. By:  

/s/ John O’Keefe 7-19-05

--------------------------------------------------------------------------------

    John O’Keefe     Executive V.P., Chief Financial Officer     and Co-Chief
Executive Officer